DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to recite that the flexible holding portion is formed of elastic polymeric material and contends that attachment members 34 are not formed of elastic polymeric material. Examiner disagrees with this assessment. Paragraph 0042 of Cheng provides: 
In this embodiment, the outer layer attachment member, 34, and the outer layer lock member, 36, are integrally-formed in a housing, 38, which is typically formed of a single piece of plastic, resin or metal. Such a construction method improves manufacturing efficiency, and may also help to keep manufacturing tolerances between the sun visor and the outer layer more consistent. 
	
Therefore, when the housing 38, comprising attachment and lock members 34 and 36, is constructed of a single piece of plastic, one skilled in the art would readily understand that it is an inherent property of the housing 38 to elastically yield or “flex” momentarily for purposes of allowing the complementary members 54 and 56 to be retained within the members 34 and 36). The inclusion of the channel 52 that is designed to compress is further evidence that the material forming the housing is capable of flexing and elastically yielding. Also, since the entire housing 38 is made of the plastic same material (shown by the cross-sectional lines in fig. 4), one skilled in the art would understand all parts of the housing would exhibit the same elastic properties. 
	Applicant also argues that it is significant that the flexible holding portion is formed of elastic polymeric material to enable such release of the visor from the shell in case of impact or crash. However, since Cheng does teach the housing .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 16-17, and 19-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0189939 A1 to Cheng (hereinafter “Cheng”). 
	For claim 1, Cheng discloses a protective helmet comprising: 
an outer shell (outer layer 18); 
a visor (sun visor 20) removably coupled to the outer shell by means of a fastening mechanism (housing 38 comprising snap fit fasteners 34 and 36 fasten with complementary members 54 and 56) positioned on facing surfaces of said outer shell and said visor (para 0038, 0039, 0041-0043, and 0046-0050); 
characterized in that the fastening mechanism comprises complementarily shaped elements (se fig. 4) comprising at least one protrusion (elements 58) and at least one receiving seat (recessed elements 34 and 36) provided in a flexible holding portion (in this embodiment, the outer layer attachment member, 34, and the outer layer lock member, 36, are integrally-formed in a housing, 38, which is typically formed of a single piece of plastic, resin or metal; such a construction method improves manufacturing efficiency, and may also help to keep manufacturing tolerances between the sun visor and the outer layer more consistent, para 0042; therefore, when constructed of a single piece of plastic, one skilled in the art would readily understand that it is an inherent property of the housing 38 to elastically yield or “flex” momentarily for purposes of allowing the complementary members 54 and 56 to be retained within the members 34 and 36);
the at least one protrusion being adapted to be removably fixed inside the at least one receiving seat by engaging the flexible holding portion (see figs. 4 and 5 and their associated descriptions);
wherein the flexible holding portion is formed of elastic polymeric material (housing 38 formed of a single piece of plastic, para 0042 and see discussion above regarding the elastic properties of housing 38). 

For claim 2, Cheng discloses the protective helmet according to claim 1, characterized in that at least two protrusions are positioned at inner side ends of the visor and at least two receiving seats are positioned at corresponding locations of the outer shell (see fig. 7 wherein two attachment members are disposed on the outer lateral portions of the shell and the protrusions and disposed on the inner surface of the sun visor). 

For claim 3, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one receiving seat is provided on a recessed area of the outer shell; the at least one receiving seat being flush with the outer shell (see fig. 4 wherein the sockets 42 are recesses into the housing 38 and fig. 7 wherein the housings are integrated within the outer shell of the helmet and the lack of a ridge between the housing and the shell). 

For claim 4, Cheng discloses the protective helmet according to claim 1, characterized in that the flexible holding portion comprises one or more flexible arms having hook shaped distal ends adapted to enclose and hook a perimetral portion of the at least one protrusion (see fig. 3 and 4 wherein the outerlock member comprises a plurality of inward facing lips 44 adapted to enclose and hook onto the surface of the protrusion). 

For claim 5, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one receiving seat comprises a hollow body adapted to house the at least one protrusion when the visor and the outer shell are coupled to each other (socket 42, see figs. 4 and 5).  

For claim 6, Cheng discloses the protective helmet according to claim 5, characterized in that flexible arms are provided at the perimetral portion of the hollow body of the receiving seat (inward facing lips 44 are disposed adjacent to the socket 42). 

For claim 7, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one protrusion (58) comprises a rounded bulge provided at a side surface of the at least one protrusion (bulbous head 62 on the outward facing surface of protrusion 58, see fig. 4); 
the flexible holding portion of the at least one receiving seat comprising a corresponding groove (inner surface of the socket 42 and lip 44) designed to be engaged by the rounded bulge, when the at least one protrusion is fixed inside the receiving seat (see fig. 4 and fig. 5).

For claim 8, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one protrusion  is provided with a blocking element (surface of bulbous head 62), designed to be affixed in a corresponding indentation provided at the side surface of the at least one protrusion (See fig. 5); 
the flexible holding portion of the receiving seat comprising a corresponding groove (inner surface of the socket 42 and lip 44) designed to be engaged by the blocking element, when the at least one protrusion is fixed inside the receiving seat (see figs. 4 and 5).  

For claim 9, Cheng discloses the protective helmet according to claim 1, characterized in that an inner surface of the visor is designed to abut against an adjacent surface of the outer shell, when the at least one protrusion engages the corresponding receiving seat (See fig. 5).  

For claim 12, Cheng discloses the protective helmet according to claim 4, characterized in that the hook shaped distal ends have rounded edges (see figs. 4 and 5). 

For claim 16, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one protrusion and the flexible holding portion have a circular shape (See fig. 4)  

For claim 17, Cheng discloses the protective helmet according to claim 4, characterized in that the flexible arms form a holding ring for the perimetral portion of the at least one protrusion (see figs. 4 and 5 wherein the inward facing lips form a perimeter for securing the protrusion 58).  

For claim 19, Cheng discloses 19 the protective helmet according to claim 1, characterized in that the flexible holding portion comprises one or more flexible arms (flexible lips portions 44) having hook shaped distal ends (see end portion of lips 44 in figs. 3 and 4) adapted to enclose and hook a perimetral portion of the at least one protrusion (see fig. 5), characterized in that the at least one protrusion and the flexible holding portion have a circular shape (see figs. 3-6), and characterized in that the flexible arms form a holding ring for the perimetral portion of the at least one protrusion (see figs. 4 and 5 wherein the inward facing lips form a perimeter for securing the protrusion 58).

For claim 20, Cheng does not specifically disclose the protective helmet according to claim 1, characterized in that the elastic polymeric material is configured to release the at least one protrusion from the at least one receiving seat in an event of impact on the visor.  
	However, the limitation is functional and does not positively recite a structural limitation, but instead, requires an ability to so perform and/or function. As Cheng teaches the wearer can “quickly and easily replace the sun visor with a replacement,” para 0051, there would be a reasonably expectation for the visor to release from the helmet at the attachments in an event of impact on the visor. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

	For claim 21, Cheng discloses the protective helmet according to claim 1, characterized in that an entirety of the flexible holding portion is formed of elastic polymeric material (in this embodiment, the outer layer attachment member, 34, and the outer layer lock member, 36, are integrally-formed in a housing, 38, which is typically formed of a single piece of plastic, resin or metal; such a construction method improves manufacturing efficiency, and may also help to keep manufacturing tolerances between the sun visor and the outer layer more consistent, para 0042; therefore, when constructed of a single piece of plastic, one skilled in the art would readily understand that it is an inherent property of the housing 38 to elastically yield or “flex” momentarily for purposes of allowing the complementary members 54 and 56 to be retained within the members 34 and 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2017/0367425 A1 to Chen (hereinafter “Chen”). 
For claim 13, Cheng dose not specifically disclose the protective helmet according to claim 1, characterized in that at least one fastener pin is positioned along a midline of an inner surface of the visor and in that at least one receiving seat is positioned at a corresponding location of the outer shell.  
However, attention is direct to Chen, teaching an analogous helmet and visor system (see paras 0015-0020 and figs. 2 and 3 of Chen). Specifically, Chen teaches a centrally mounted connection member 13 for attaching the visor 10 to the centrally mounted location on a helmet in addition to two lateral connection members 11 and 31 (see figs. 2 and 3 of Chen). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Cheng would be modified to comprise an additional centrally located attachment system, as taught by Chen, similar to the system disclosed in the discussion for claim 1, comprising a similar securing and adjustment features as shown in figs. 3 and 4 of Cheng, for purposes of providing additional securement of the visor and adjustability. 

For claim 14, the modified Cheng teaches the protective helmet according to claim 13, characterized in that the at least one receiving seat is provided with at least one central slot designed to be engaged by the at least one fastener pin (see figs. 3 and 6).

For claim 15, the modified Cheng teaches the protective helmet according to claim 14, characterized in that the central slot is contoured so that the at least one fastener pin is suitable for engaging the at least one receiving seat in different positions, so as to allow the visor to be adjusted with respect to the outer shell (see figs. 3-6 and their associated descriptions, and paras 0056-0057).  
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0189939 A1 to Cheng (hereinafter “Cheng”).
For claim 18, Cheng discloses the protective helmet according to claim 1, characterized in that the at least one receiving seat is inserted inside a recessed area of the shell (see fig. 4 wherein the sockets 42 are recesses into the housing 38 and fig. 7 wherein the housings are integrated within the outer shell of the helmet and the lack of a ridge between the housing and the shell).   
Cheng does not specifically disclose the receiving seat is removable. Although not explicitly disclose, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the housing is removable since one skilled in the art would understand that all elements are capable of being removed. The term removably forms a functional recitation based on the intended use of the user and does not positively recite a structural limitation, but instead, requires an ability to perform and or function are removable. Removability is interpreted as a function. 
The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        .
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732